         Case 1:18-cv-02610-TJK Document 11 Filed 11/13/18 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



CABLE NEWS NETWORK, INC. and ABILIO
JAMES ACOSTA,

                             Plaintiffs,
     v.
DONALD J. TRUMP, in his official capacity as
President of the United States; JOHN F. KELLY,
in his official capacity as Chief of Staff to the
President of the United States; WILLIAM
SHINE, in his official capacity as Deputy Chief       Case No. 1:18-cv-02610-TJK
of Staff to the President of the United States;
SARAH HUCKABEE SANDERS, in her official
capacity as Press Secretary to the President of the
United States; the UNITED STATES SECRET
SERVICE; RANDOLPH ALLES,
in his official capacity as Director of the
United States Secret Service; and JOHN
DOE, Secret Service Agent, in his official
capacity,

                             Defendants.



                                           ERRATA
          Case 1:18-cv-02610-TJK Document 11 Filed 11/13/18 Page 2 of 3



         Counsel for amicus curiae Reporters Committee for Freedom of the Press

 respectfully submits this Errata in order to substitute the attached Declaration of Jonathan

 L. Backer in Support of Motion for Admission Pro Hac Vice for the version currently filed

 at ECF No. 5-1.

        Counsel inadvertently attached the wrong document in support of the motion. This Errata

corrects that error.



Dated: November 13, 2018                      Respectfully submitted,

/s/ Joshua A. Geltzer
JOSHUA A. GELTZER (D.C. Bar                          BRUCE D. BROWN
No. 1018768)                                         KATIE TOWNSEND
  Counsel of Record for Amicus Curiae                GABRIEL ROTTMAN
JONATHAN L. BACKER*                                  REPORTERS COMMITTEE FOR
MARY B. MCCORD                                       FREEDOM OF THE PRESS
INSTITUTE FOR CONSTITUTIONAL                         1156 15th Street Nw, Ste. 1020
ADVOCACY AND PROTECTION                              Washington, DC 20005
Georgetown University Law Center                     Telephone:    202.795.9300
600 New Jersey Ave., NW                              bbrown@rcfp.org
Washington, DC 20001
Telephone:     202.661.6728                          Counsel for Amicus Curiae
jg1861@georgetown.edu

* pro hac vice motion pending




                                                 2
        Case 1:18-cv-02610-TJK Document 11 Filed 11/13/18 Page 3 of 3




                               CERTIFICATE OF SERVICE


       I hereby certify that on November 13, 2018, I filed this Errata with the United States

District Court for the District of Columbia using the CM/ECF system, which will cause it to be

served on all counsel of record.




      Dated: November 13, 2018                     Respectfully submitted,




                                               /s/ Joshua A. Geltzer
                                              JOSHUA A. GELTZER (D.C. Bar
                                              No. 1018768)
                                              INSTITUTE FOR CONSTITUTIONAL
                                              ADVOCACY AND PROTECTION
                                              Georgetown University Law Center
                                              600 New Jersey Ave., NW
                                              Washington, D.C. 20001
                                              Telephone: 202.661.6728
                                              jg1861@georgetown.edu
         Case 1:18-cv-02610-TJK Document 11-1 Filed 11/13/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



CABLE NEWS NETWORK, INC. and ABILIO
JAMES ACOSTA,

                             Plaintiffs,
     v.
DONALD J. TRUMP, in his official capacity as
President of the United States; JOHN F. KELLY,
in his official capacity as Chief of Staff to the
President of the United States; WILLIAM
SHINE, in his official capacity as Deputy Chief       Case No. 1:18-cv-02610-TJK
of Staff to the President of the United States;
SARAH HUCKABEE SANDERS, in her official
capacity as Press Secretary to the President of the
United States; the UNITED STATES SECRET
SERVICE; RANDOLPH ALLES,
in his official capacity as Director of the
United States Secret Service; and JOHN
DOE, Secret Service Agent, in his official
capacity,

                             Defendants.



                     DECLARATION OF JONATHAN L. BACKER
              IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE
           Case 1:18-cv-02610-TJK Document 11-1 Filed 11/13/18 Page 2 of 2




       I, Jonathan L. Backer, declare pursuant to 28 U.S.C. § 1746 and Local Civil Rule

83.2(d):


  1.            I am an Associate with the Institute for Constitutional Advocacy and Protection.

 I submit this declaration pursuant to Local Civil Rule 83.2(d) in support of the motion for my

 admission to the bar of this Court pro hac vice.

  2.            My full name is Jonathan Lev Backer.

  3.            My office is located at 600 New Jersey Ave NW, Washington, D.C. 20001.

  4.            My office telephone number is (202) 662-9835.

  5.            I am a member in good standing of the New York Bar and have an application to

 the District of Columbia Bar pending.

  6.            I have not been disciplined by any bar.

  7.            I have not been admitted pro hac vice in this Court within the last two years.


       I declare under the penalty of perjury that the foregoing is true and correct.



Dated: November 13, 2018              Respectfully submitted,

                                              /s/ Jonathan L. Backer
                                              JONATHAN L. BACKER (pro hac vice pending)
                                              NY Bar No. 5478649
                                              INSTITUTE FOR CONSTITUTIONAL
                                              ADVOCACY AND PROTECTION
                                              Georgetown University Law Center
                                              600 New Jersey Ave., NW
                                              Washington, DC 20001
                                              Telephone:     202.662.9835
                                              jb2845@georgetown.edu




                                                 2
